DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 13, 2021 has been entered, wherein claims 18 and 21 are cancelled, claims 1-17, 19, and 20 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee hereafter) (US 20090209247 Al) in view of Barbieri et al. (Barbieri hereafter) (US 20120076025 Al) and in further view of Suzuki et al. (Suzuki hereafter) (US 20160380742 Al).
Regarding claim 1, Lee teaches, A base station comprising: a processor configured to: define a physical downlink control channel (PDCCH monitoring occasion related to a slot number for a user (initial value may be created using a UE ID and a subframe number (or a corresponding slot number)) starting portion to monitor PDCCH (start position for use in PDCCH) based on a modulo (mod) formula (Lee; [0069-0096] ... Fig. 7... a method in which a start position for use in PDCCH search is generated directly from an initial input value based on an identification number... a value obtained by performing a first modulo operation of an input value ... start positions is used as a search space start position for control information search... [0073] …Mathematical Expression 3 indicates a start position of a PDCCH search space in a subframe... [0096] …therefore, an initial value may be created using a UE ID and a subframe number (or a corresponding slot number)),
Lee fails to explicitly teach, wherein the ‘A’ comprises a system frame number and the slot number in a frame with the system frame number, and wherein the B’ divisor is based on a periodicity
However, in the same field of endeavor, Barbieri teaches, wherein the ‘A’ comprises a system frame number (n.sub.f is the system frame number) and the slot number in a frame (n.sub.s is the slot number) with the system frame number ((lO.times.n.sub.f+.left brkt-bot.n.sub.s/2.right brkt-bot.-N.sub.OFFSET,CQI)), and wherein the B’ divisor is based on a periodicity (and N.sub.p is the CQI periodicity) (Barbieri; [0102] The typical reporting instances for wideband CQI/PMI are defined as the subframes satisfying: (lO.times.n.sub.f+.left brkt-bot.n.sub.s/2.right brkt-bot.-N.sub.OFFSET,CQI) mod N.sub.p=0 (1) where, n.sub.f is the system frame number, n.sub.s is the slot number, N.sub. OFFSET.CQI is the CQI offset, and N.sub.p is the CQI periodicity); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lee to include the above recited limitations as taught by Barbieri in order to reporting instances for wideband CQI (Barbieri; [0102])
Lee-Barbieri fails to explicitly teach, a transmitter configured to transmit, to said UE, a radio resource control (RRC) message that includes a parameter configured to indicate both the periodicity of monitoring the PDCCH and information related to a time unit within which the starting portion exists and a parameter configured to indicate a duration for a search space.
However, in the same field of endeavor, Suzuki teaches, a transmitter configured to transmit, to said UE, a radio resource control (RRC) message ( using the higher layer signal) that includes a (terminal device receives information associated with the configuration index) to indicate both the periodicity (corresponding to the periodicity T) of monitoring the PDCCH (monitors the DCI format 5) and information related to a time unit (Fig. 18 (ms)) within which the starting portion exists and a parameter configured to indicate a duration for a search space (the offset k =0, the valid duration is Next subframes) (Suzuki; [0260] … the downlink grant and the uplink grant may be transmitted and received on the UE-specific Search Space (USS) … [0264] Based on the higher layer signal, the terminal device 1 sets a configuration index corresponding to the periodicity T and the offset k. The base station apparatus 3 may transmit the higher layer signal to the terminal device 1. That is, the terminal device 1 receives information associated with the configuration index… [0266] The terminal device 1 monitors the DCI format 5 that includes the third information which corresponds to each of at least one or more serving cells, on a subframe that satisfies (10n.sub.f+n-k) mod T=0. …[0278] … in FIG. 18, in a case where the configuration index is 8 and where the DCI format 5 is detected on the subframe corresponding to the offset k =0, the valid duration is Next subframes)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lee-Barbieri to include the above recited limitations as taught by Suzuki in order to determine the subframe for monitoring (Suzuki; [0264]).

Regarding claim 9, Lee teaches, a user equipment (UE) configured to communicate with
A base station, the UE comprising:
a processor configured to determine the starting portion to monitor PDCCH (start position for use in PDCCH) based on a modulo (mod) formula (Lee; [0069-0096] ... Fig. 7... a method in which a start position for use in PDCCH search is generated directly from an initial input value based on an identification number... a value obtained by performing a first modulo operation of an input value ... start positions is used as a search space start position for control information search... [0073] …Mathematical Expression 3 indicates a start position of a PDCCH search space in a subframe... [0096] …therefore, an initial value may be created using a UE ID and a subframe number (or a corresponding slot number)),
Lee fails to explicitly teach, wherein the ‘A’ comprises a system frame number and the slot number in a frame with the system frame number, and wherein the B’ divisor is based on a periodicity
However, in the same field of endeavor, Barbieri teaches, wherein the ‘A’ comprises a system frame number (n.sub.f is the system frame number) and the slot number in a frame (n.sub.s is the slot number) with the system frame number ((lO.times.n.sub.f+.left brkt-bot.n.sub.s/2.right brkt-bot.-N.sub.OFFSET,CQI)), and wherein the B’ divisor is based on a periodicity (and N.sub.p is the CQI periodicity) (Barbieri; [0102] The typical reporting instances for wideband CQI/PMI are defined as the subframes satisfying: (lO.times.n.sub.f+.left brkt-bot.n.sub.s/2.right brkt-bot.-N.sub.OFFSET,CQI) mod N.sub.p=0 (1) where, n.sub.f is the system frame number, n.sub.s is the slot number, N.sub. OFFSET.CQI is the CQI offset, and N.sub.p is the CQI periodicity); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lee to include the above recited limitations as taught by Barbieri in order to reporting instances for wideband CQI (Barbieri; [0102])
Lee-Barbieri fails to explicitly teach, a receiver configured to receive, from the base station, a radio resource control (RRC) message that includes a parameter configured to indicate both the periodicity of monitoring the PDCCH and information related to a time unit within which the starting portion exists and a parameter configured to indicate a duration for a search space.
However, in the same field of endeavor, Suzuki teaches, a receiver configured to receive, from the base station, a radio resource control (RRC) message ( using the higher layer signal) that includes a parameter configured (terminal device receives information associated with the configuration index) to indicate both the periodicity (corresponding to the periodicity T) of monitoring the PDCCH (monitors the DCI format 5) and information related to a time unit (Fig. 18 (ms)) within which the starting portion exists and a parameter configured to indicate a duration for a search space (the offset k =0, the valid duration is Next subframes) (Suzuki; [0260] … the downlink grant and the uplink grant may be transmitted and received on the Common Search Space (CSS) or the UE-specific Search Space (USS) … [0264] Based on the higher layer signal, the terminal device 1 sets a configuration index corresponding to the periodicity T and the offset k. The base station apparatus 3 may transmit the higher layer signal to the terminal device 1. That is, the terminal device 1 receives information associated with the configuration index… [0266] The terminal device 1 monitors the DCI format 5 that includes the third information which corresponds to each of at least one or more serving cells, on a subframe that satisfies (10n.sub.f+n-k) mod T=0. …[0278] … in FIG. 18, in a case where the configuration index is 8 and where the DCI format 5 is detected on the subframe corresponding to the offset k =0, the valid duration is Next subframes).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lee-Barbieri to include the above recited limitations as taught by Suzuki in order to determine the subframe for monitoring (Suzuki; [0264]).

Regarding claim 19, Lee teaches, a method performed by a  base station the method comprising: 
defining a physical downlink control channel (PDCCH monitoring occasion related to a slot number for a user equipment (UE) (initial value may be created using a UE ID and a subframe number (or a corresponding slot number)) starting portion to monitor PDCCH (start position for use in PDCCH) based on a modulo (mod) formula (Lee; [0069-0096] ... Fig. 7... a method in which a start position for use in PDCCH search is generated directly from an initial input value based on an identification number... a value obtained by performing a first modulo operation of an input value ... start positions is used as a search space start position for control information search... [0073] …Mathematical Expression 3 indicates a start position of a PDCCH search space in a subframe... [0096] …therefore, an initial value may be created using a UE ID and a subframe number (or a corresponding slot number)),,
Lee fails to explicitly teach, wherein the ‘A’ comprises a system frame number and the slot number in a frame with the system frame number, and wherein the B’ divisor is based on a periodicity
However, in the same field of endeavor, Barbieri teaches, wherein the ‘A’ comprises a system frame number (n.sub.f is the system frame number) and the slot number in a frame (n.sub.s is the slot number) with the system frame number ((lO.times.n.sub.f+.left brkt-bot.n.sub.s/2.right brkt-bot.-N.sub.OFFSET,CQI)), and wherein the B’ divisor is based on a periodicity (and N.sub.p is the CQI periodicity) (Barbieri; [0102] The typical reporting instances for wideband CQI/PMI are defined as the subframes satisfying: (lO.times.n.sub.f+.left brkt-bot.n.sub.s/2.right brkt-bot.-N.sub.OFFSET,CQI) mod N.sub.p=0 (1) where, n.sub.f is the system frame number, n.sub.s is the slot number, N.sub. OFFSET.CQI is the CQI offset, and N.sub.p is the CQI periodicity); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lee to include the above recited limitations as taught by Barbieri in order to reporting instances for wideband CQI (Barbieri; [0102])
Lee-Barbieri fails to explicitly teach, a transmitter configured to transmit, to said UE, a radio resource control (RRC) message that includes a parameter configured to indicate both the periodicity of monitoring the PDCCH and information related to a time unit within which the starting portion exists and a parameter configured to indicate a duration for a search space.
However, in the same field of endeavor, Suzuki teaches, a transmitter configured to transmit, to said UE, a radio resource control (RRC) message ( using the higher layer signal) that includes a parameter configured (terminal device  receives information associated with the configuration index) to indicate both the periodicity (corresponding to the periodicity T) of monitoring the PDCCH (monitors the DCI format 5) and information related to a time unit (Fig. 18 (ms)) within which the starting portion exists and a parameter configured to indicate a duration for a search space (the offset k =0, the valid duration is Next subframes) (Suzuki; [0260] … the downlink grant and the uplink grant may be transmitted and received on the Common Search Space (CSS) or the UE-specific Search Space (USS) … [0264] Based on the higher layer signal, the terminal device 1 sets a configuration index corresponding to the periodicity T and the offset k. The base station apparatus 3 may transmit the higher layer signal to the terminal device 1. That is, the terminal device 1 receives information associated with the configuration index… [0266] The terminal device 1 monitors the DCI format 5 that includes the third information which corresponds to each of at least one or more serving cells, on a subframe that satisfies (10n.sub.f+n-k) mod T=0. …[0278] … in FIG. 18, in a case where the configuration index is 8 and where the DCI format 5 is detected on the subframe corresponding to the offset k =0, the valid duration is Next subframes)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lee-Barbieri to include the above recited limitations as taught by Suzuki in order to determine the subframe for monitoring (Suzuki; [0264]).

Regarding claim 20, Lee teaches, a method performed by a user equipment (UE), the method comprising: 
determining the starting portion to monitor PDCCH (start position for use in PDCCH) based on a modulo (mod) formula (Lee; [0069-0096] ... Fig. 7... a method in which a start position for use in PDCCH search is generated directly from an initial input value based on an identification number... a value obtained by performing a first modulo operation of an input value ... start positions is used as a search space start position for control information search... [0073] …Mathematical Expression 3 indicates a start position of a PDCCH search space in a subframe... [0096] …therefore, an initial value may be created using a UE ID and a subframe number (or a corresponding slot number)),
Lee fails to explicitly teach, wherein the ‘A’ comprises a system frame number and the slot number in a frame with the system frame number, and wherein the B’ divisor is based on a periodicity
However, in the same field of endeavor, Barbieri teaches, wherein the ‘A’ comprises a system frame number (n.sub.f is the system frame number) and the slot number in a frame (n.sub.s is the slot number) with the system frame number ((lO.times.n.sub.f+.left brkt-bot.n.sub.s/2.right brkt-bot.-N.sub.OFFSET,CQI)), and wherein the B’ divisor is based on a periodicity (and N.sub.p is the CQI periodicity) (Barbieri; [0102] The typical reporting instances for wideband CQI/PMI are defined as the subframes satisfying: (lO.times.n.sub.f+.left brkt-bot.n.sub.s/2.right brkt-bot.-N.sub.OFFSET,CQI) mod N.sub.p=0 (1) where, n.sub.f is the system frame number, n.sub.s is the slot number, N.sub. OFFSET.CQI is the CQI offset, and N.sub.p is the CQI periodicity); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lee to include the above recited limitations as taught by Barbieri in order to reporting instances for wideband CQI (Barbieri; [0102])
Lee-Barbieri fails to explicitly teach, a receiver configured to receive, from the base station, a radio resource control (RRC) message that includes a parameter configured to indicate both the periodicity of monitoring the PDCCH and information related to a time unit within which the starting portion exists and a parameter configured to indicate a duration for a search space.
However, in the same field of endeavor, Suzuki teaches, a receiver configured to receive, from the base station, a radio resource control (RRC) message ( using the higher layer signal) that includes a parameter configured (terminal device 1 receives information associated with the configuration index) to indicate both the periodicity (corresponding to the periodicity T) of monitoring the PDCCH (monitors the DCI format 5) and information related to a time unit (Fig. 18 (ms)) within which the starting portion exists and a parameter configured to indicate a duration for a search space (the offset k =0, the valid duration is Next subframes) (Suzuki; [0260] … the downlink grant and the uplink grant may be transmitted and received on the Common Search Space (CSS) or the UE-specific Search Space (USS) … [0264] Based on the higher layer signal, the terminal device 1 sets a configuration index corresponding to the periodicity T and the offset k. The base station apparatus 3 may transmit the higher layer signal to the terminal device 1. That is, the terminal device 1 receives information associated with the configuration index… [0266] The terminal device 1 monitors the DCI format 5 that includes the third information which corresponds to each of at least one or more serving cells, on a subframe that satisfies (10n.sub.f+n-k) mod T=0. … [0278] … in FIG. 18, in a case where the configuration index is 8 and where the DCI format 5 is detected on the subframe corresponding to the offset k =0, the valid duration is Next subframes).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lee-Barbieri to include the above recited limitations as taught by Suzuki in order to determine the subframe for monitoring (Suzuki; [0264]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-Barbieri-Suzuki in view of Yi et al. (Yi hereafter) (US 20170347335 A1).

Regarding claim, 17 Lee-Barbieri-Suzuki teaches, The UE according to claim 9, 
Lee-Barbieri-Suzuki fails to explicitly teach comprising a narrow bandwidth, low complexity and coverage enhanced machine-type communication, MTC device.
However, in the same field of endeavor, Yi teaches, comprising a narrow bandwidth, low complexity and coverage enhanced machine-type communication, MTC device (Yi; [0049] … a method for transmitting a paging for MTC UEs according to an embodiment of the present invention may be proposed. Hereinafter, all of a MTC UE, a low cost UE, a low end UE, a low complexity UE, a narrow(er) band UE, a small(er) band UE, or a new category UE may be used mixed with each other).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Lee-Barbieri-Suzuki to include the above recited limitations as taught by Yi in order to monitor the plurality of PDCCHs. (Yi;[0027]).

Allowable Subject Matter
Claims, 2-8, and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/Examiner, Art Unit 2416 

/AJIT PATEL/Primary Examiner, Art Unit 2416